        Case 9:20-cr-00022-DLC Document 43 Filed 12/28/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–22–M–DLC

                      Plaintiff,

vs.                                                         ORDER

 TRACY EUGENE CONARD,

                       Defendant.


      Before the Court is the United States’ Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 41.) Mr. Conard does not object to the issuance of a

preliminary order of forfeiture. (Id.) Defendant Tracy Eugene Conard has been

adjudged guilty of one count of possession with the intent to distribute controlled

substances, in violation of 21 U.S.C. § 841(a)(1). (Doc. 40 at 2.) Mr. Conard has

also admitted to the forfeiture allegation contained within the Indictment, which

seeks, among other things, any firearms or ammunition used in commission of the

offense. (Docs. 1 at 3; 39 at 1.) As such, there is sufficient factual basis and cause

to support the issuance of a preliminary order of forfeiture pursuant to 21 U.S.C.

§§ 853(a)(1), (2), and 811(a)(11) and 18 U.S.C. § 924(d).

      Accordingly, IT IS ORDERED that the United States’ motion (Doc. 41) is

GRANTED.


                                          1
          Case 9:20-cr-00022-DLC Document 43 Filed 12/28/20 Page 2 of 3



      IT IS FURTHER ORDERED that Mr. Conard’s interest in the following

property is forfeited to the United States in accordance with 21 U.S.C. §§ 853(a)(1)

and (2), and 811(a)(11) and 18 U.S.C. § 924(d):

      •      Ruger Security-9 Pistol, Cal. 9, SN 381-50820;

      •      Llama (Gabilondo & CIA) Unknown Pistol, Cal. 9, SN B53043;

      •      Glock GMBH 21 Pistol, Cal. 45, SN KDG883;

      •      Savage A17 Rifle, Cal. 17, SN K492919;

      •      Ruger 10/22 Rifle, Cal. 22, SN 243-23325;

      •      Savage 22/410 Shotgun, Cal. unknown, SN unknown; and

      •      Mossberg MVP Rifle, Cal. 556, SN MVP059356.

      IT IS FURTHER ORDERED that the United States Marshal’s Service, the

Bureau Alcohol, Tobacco, Firearms & Explosives, and/or a designated sub-

custodian, are directed to seize the property subject to forfeiture and to make a

return as provided by law.

      IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s Preliminary Order and the United States’ intent to dispose

                                           2
         Case 9:20-cr-00022-DLC Document 43 Filed 12/28/20 Page 3 of 3



of the property in such manner as the Attorney General may direct, pursuant to 21

U.S.C. § 853(n)(1) and 21 U.S.C. §§ 853(a)(1) and (2), and 811(a)(11) and 18

U.S.C. § 924(d), and to make its return to this Court that such action has been

completed.

       IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will enter a final order of forfeiture.

       DATED this 28th day of December, 2020.




                                            3
